Name: Commission Regulation (EEC) No 191/91 of 25 January 1991 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 20/32 Official Journal of the European Communities 26. 1 . 91 COMMISSION REGULATION (EEC) No 191/91 of 25 January 1991 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3577/90 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3767/90 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3767/90 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p . 1 . (2) OJ No L 353, 17 . 12. 1990, p. 23 . 0 OJ No L 360, 22 . 12. 1990, p. 61 . 26. 1 . 91 Official Journal of the European Communities No L 20/33 ANNEX to the Commission Regulation of 25 January 1991 fixing the import levies on frozen sheepmeat and goatmeat (1) (ECU/100 kg) CN code Week No 5 from 4 to 10 February 1991 Week No 6 from 11 to 17 February 1991 Week No 7 from 1 8 to 24 February 1991 Week No 8 from 25 February to 3 March 1991 0204 30 00 215,115 220,088 222,878 224,880 0204 41 00 215,115 220,088 222,878 224,880 0204 42 10 150,581 154,062 156,015 157,416 0204 42 30 236,627 242,097 245,166 247,368 0204 42 50 279,650 286,114 289,741 292,344 0204 42 90 279,650 286,114 289,741 292,344 0204 43 00 391,509 400,560 405,638 409,282 0204 50 51 215,115 220,088 222,878 224,880 0204 50 53 150,581 154,062 156,015 157,416 0204 50 55 236,627 242,097 245,166 247,368 0204 50 59 279,650 286,114 289,741 292,344 0204 50 71 279,650 286,114 289,741 292,344 0204 50 79 391,509 400,560 405,638 409,282 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89 , (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90.